DETAILED ACTION
Representative Figure

    PNG
    media_image1.png
    657
    758
    media_image1.png
    Greyscale

Pending Claims

    PNG
    media_image2.png
    488
    542
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed August 17, 2022 have been fully considered but they are not persuasive. 
Applicant argues:
With regard to the Examiner's assertion that what is intended by the recited "vapor phase to be recondensed in an operatively connected condenser" is unclear, Applicant respectfully disagrees. Applicant respectfully submits at least Figures 4 and 5 of the instant application (and the corresponding portions of the specification) depict and describe the recited "vapor phase to be recondensed in an operatively connected condenser." For example, Figure 4 shows the   phase 404 (a vapor phase), that is recondensed in the operatively connected condenser 405. In a similar manner, Figure 5 shows the 96 phase 504 (a vapor phase), that is recondensed in the operatively connected condenser 505.  For at least these reasons, Applicant respectfully disagrees with the Examiner's assertion that what is intended by the recited "vapor phase to be recondensed in an operatively connected condenser" is unclear.

It is unclear what Applicant is attempting to accomplish with these arguments. If it is to establish basis in the specification for the confusing and misdescriptive recitation, "vapor phase to be recondensed in an operatively connected condenser," basis for this nebulous and misleading language was never at issue, as the rejection is made under 112(b) and not 112(a). These arguments do not establish basis for a prior condensation step. Even if the referenced Figures and corresponding portions of the specification did establish a prior condensation step, such is not commensurate in scope with the claims which only specify “recondensed,” and do not make any reference to any other prior condensation.
With regard to the Examiner's assertion that "recondensed" is unclear, Applicant respectfully submits that Applicant is entitled to be their own lexicographer. For at least this reason, Applicant respectfully submits the term "recondensed" does not render the claim indefinite.

Applicant’s attempt to hide behind the skirt of being one’s own lexicographer is not well received. Applicants and/or inventors must, at times, describe something which has never before existed, and must act as lexicographers. Just as it would be misleading to refer to someone being married for the first time as being remarried, it is likewise misleading to refer to a vapor being condensed for the first time as being recondensed. No first step of condensing is positively recited in the claim. The act of “recondensing” cannot occur if there is no previous initial or first step of condensing. This language could misleadingly cause potential infringers to believe there is a prior step of condensing in the claim. Applicant may not use a misleading and misdescriptive term, such as “recondensed” and assert that its use constitutes lexicography.
Applicant next argues:
With regard to the Examiner’s assertion that the recited “centripetal cuttings separator” is unclear. Applicant respectfully disagrees. For example. Applicant respectfully submits the specification clearly describes the recited “centripetal cuttings separator." for example, at least in paragraph [0058] (as numbered in Patent Application Publication No. 2020/0340312). For at least these reasons. Applicant respectfully submits the ordinarily-skilled artisan in view of the instant specification would readily understand the recited "centripetal cuttings separator.”

This argument is not persuasive. Referenced paragraph [0058] reproduced below, does not define a “centripetal cuttings separator” but merely provides an example of what one may include. More importantly, paragraph [0058] refers to a “high gravity centripetal cuttings separator” which requires “greater than 400 gravitational forces.” A “high gravity centripetal cuttings separator” is NOT claimed. Since a “high gravity centripetal cuttings separator” or one providing “greater than 400 gravitational forces” is not being claimed, paragraph [0058] cannot be referred to for the purposes of clarification or what is being claimed. This argument is not commensurate in scope with the claims.

    PNG
    media_image3.png
    657
    720
    media_image3.png
    Greyscale






	Applicant argues:

    PNG
    media_image4.png
    1092
    952
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    559
    722
    media_image5.png
    Greyscale

Again, no CLEAR definition of a “fluid stripping process” is provided. Paragraph [0071] provides mere examples or hypotheticals of what a “conventional stripping process” “can include.” Moreover, a “horizontal decanter,” a “disc centrifuge” or a “membrane” are not seen to constitute conventional “fluid stripping processes.”
	It is next argued:

    PNG
    media_image6.png
    329
    956
    media_image6.png
    Greyscale

	The used of “further processed” is not seen to comport with the requirement that the claims, “The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.” The language “further processed” does not comply with the statutory requirement.
It is next argued:

    PNG
    media_image7.png
    384
    853
    media_image7.png
    Greyscale

	There was no dispute regarding basis for a “screw” ( i.e., “auger”). Applicant’s inconsistent use of terminology with respect to this limitation, does not serve to clarify the record. The unusual spelling (i,e., “holo-flight” or “holo-flite”) and the structure attendant therewith, which structure has not been clarified by the Response, were at issue. 
Does “holo” intend hollow?

    PNG
    media_image8.png
    250
    768
    media_image8.png
    Greyscale

	
The rejection of claims 21-25 with respect to “performed” is withdrawn.


Against the art rejection, Applicant asserts:

    PNG
    media_image9.png
    800
    858
    media_image9.png
    Greyscale

	Applicant’s Specification at “[002]” defines drilling mud: 
Drilling mud is typically comprised of a fluid (or fluids), and mixture of additives which can be either fluids or solids, forming a useable drilling fluid. Oil based or brine based drilling fluids are often used to drill oil and gas wells because they have special characteristics that make them a better cooling/carrying fluid than other drilling muds.

	COULSON very clearly teaches treatment of fluids and solids commensurate with Applicant’s definition (i.e., “patentably indistinguishable from”). While “drill cuttings” are not expressly disclosed, COULSON’s title (“And Like Oil Bearing Material”) very clearly embraces the broad applicability of the treatment of mixtures beyond the preferred teaching or application of that patent. The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art. 
	Applicant devotes four full paragraphs on page 14 of the Remarks essentially asserting what the Examiner expressly stated in the Office Action, that “COULSON does not expressly disclose ‘drill cuttings.’” The Remarks of those four paragraphs are not seen to meaningfully advance the prosecution of this application.
Contrary to the assertion that “the claim features … breath life and meaning into the preamble of claim 30,” Applicant’s arguments are seen an attempt to suck the oxygen from, and suffocate technology that has been known to the world and lived/breathed in the public domain at least since November 3rd, 1959, the day the COULSON Patent issued.
Claim Rejections - 35 USC § 112	
Claims 12-19, 21-25 and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, at lines 6-7, it is unclear to what is intended by, “the vapor phase operable to be recondensed in an operatively connected condenser.”  It is unclear how this recitation limits the claim. It is unclear how specifying future use, i.e., “to be” limits claim 12, if at all. Additionally, as claim 12 (and claim 30) does not specify any such later “recondensation,” it is unclear why this recitation is recited in the claim. Furthermore, it is unclear why claims 12-19, 21-25 and 29-30 use the prefix “re” as in “recondensed” when no previous step of condensing is positively recited.
In claim 12, at line 9, it is unclear to what is intended by, “centripetal cuttings separator.”  It is unclear how the claimed “centripetal cuttings separator”  differs from centrifugal separators (e.g., centrifuge).
In claim 12, at line 13, it is unclear to what is intended by, “a fluid stripping process.”  It is unclear what specific manipulative steps are intended by this recitation, if any. In this regard, the claim only calls for the “conveying” to “a fluid stripping process.” It is unclear to where, or what “the liquids phase” is “conveyed.” It is unclear how the “(a) a phase of low gravity solids” (line 14), and “(b) a further processed liquids phase” (line 17), are “produced” (line 13). Additionally, it is unclear what specific processing is intended by “further processed.”
In claim 21, it is unclear what is intended by “a holo-flight heating screw.”
In claim 29, it is unclear what is intended by, “is provided by natural gas.” It is unclear what specific manipulative steps are involved in the “providing.”
In claim 30, at line 12, it is unclear to what is intended by, “centripetal cuttings separator.”  It is unclear how the claimed “centripetal cuttings separator” differs from centrifugal separators (e.g., centrifuge).  It is unclear what specific processing is intended by the “further processing” specified at line 11 of claim 30. It is unclear from where or what the “resulting” results from.
The primary purpose of the requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph with respect to the claimed invention.  It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter.  Use of the above relative and subjective recitation has rendered the claim(s) vague and indefinite, failing to clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter.
	Claim Rejections - 35 USC § 103
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over COULSON (US 2,911,349).
	COULSON discloses the separation of solids from liquid hydrocarbons. Heating is disclosed at least at column 3, lines 20-40. Separation by distillation which necessarily employs a vapor tight heating tank is disclosed at least at column 4, lines 35-50, where centrifugal separation is also disclosed.
	COULSON does not expressly disclose “drill cuttings.” However, the shale/oil material being treated is seen to be patentably indistinguishable from the claimed “drill cuttings.” Indeed, drilling across the strata of the earths’ crust will often involve drilling through layers of shale which then become cuttings. The use of the separation techniques disclosed by COULSON to separate the materials making up the claimed “drill cuttings,” would have been obvious to a person of ordinary skill in the art, since the materials and objectives, are the same, if not identical. For the purposes of this rejection, a centrifugal separator is seen to be patentably indistinguishable from a “centripetal cuttings separator.”
Terminal Disclaimer
	The Terminal Disclaimer submitted March 7, 2022 is APPROVED.
	Those claims rejected only under Section 112 would be allowable if the 112 rejections are negated.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “holo-flight heating screw”  as recited in claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776